Exhibit 10.01

Restrepo Award Agreement

STATE AUTO FINANCIAL CORPORATION

RESTRICTED STOCK AGREEMENT

UNDER THE

2009 EQUITY INCENTIVE COMPENSATION PLAN

This Restricted Stock Agreement (this “Agreement”) is made as of March 3, 2011
(the “Award Date”). The Compensation Committee of the Board of Directors of
State Auto Financial Corporation, an Ohio corporation (the “Company”), hereby
awards to Robert P. Restrepo, Jr. (“Mr. Restrepo”) 16,707 common shares, without
par value, of the Company (the “Restricted Shares”). The Restricted Shares are
awarded pursuant to the terms of the Company’s 2009 Equity Incentive
Compensation Plan (the “Plan”) and shall be subject to all of the provisions of
the Plan, which are hereby incorporated herein by reference, and shall be
subject to the following provisions of this Agreement. Capitalized terms used in
this Agreement which are not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan.

§1. Award of Restricted Shares. The purchase price for the Restricted Shares
shall be zero. Following the execution and delivery of this Agreement by Mr.
Restrepo, the Company shall issue the Restricted Shares in Mr. Restrepo’s name
and hold them in a restricted share account with the Company’s transfer agent.

§2. Forfeiture. The Restricted Shares shall be forfeited to the Company if Mr.
Restrepo’s employment with the Company terminates for any reason prior to the
third anniversary of the Award Date (the “Lapse Date”), or if Mr. Restrepo
violates any provision of this Agreement.

§3. Transfer Restrictions. None of the Restricted Shares, nor any beneficial
interest therein, shall be sold, assigned, pledged or otherwise transferred,
voluntarily or involuntarily, prior to the Lapse Date. Thereafter, the
Restricted Shares may be transferred only in compliance with all applicable
federal and state securities laws. Any transfer or attempted transfer in
violation of the foregoing restrictions shall be null and void.

§4. Acceptance of Award. The award of the Restricted Shares must be accepted by
Mr. Restrepo within 30 days after the Award Date by executing this Agreement.
Mr. Restrepo shall not have any rights with respect to the Restricted Shares
awarded under this Agreement unless and until Mr. Restrepo has executed this
Agreement, delivered a fully executed copy thereof to the Secretary of the
Company, and otherwise complied with the applicable terms and conditions of the
award of the Restricted Shares.

§5. Rights As Shareholder. Subject to the terms of this Agreement, on and after
the issuance of the Restricted Shares into the restricted share account, Mr.
Restrepo shall have all of the rights of a shareholder of the Company with
respect to the Restricted Shares, including the right to vote the Restricted
Shares and the right to receive any dividends or other distributions with
respect to the Restricted Shares, but subject, however, to the restrictions on
transfer set forth in this Agreement. Notwithstanding the foregoing, any cash
dividends or other cash distributions paid on the Restricted Shares prior to the
Lapse Date shall be automatically reinvested in common shares of the Company
(the “Dividend Shares”) pursuant to the terms of the Company’s dividend
reinvestment and stock purchase plan and shall be held in an account



--------------------------------------------------------------------------------

with Fidelity, or its successor, under Mr. Restrepo’s name. Until the Lapse
Date, the Dividend Shares shall be subject to the restrictions on transfer set
forth in §3, above. However, the Dividend Shares shall not be subject to any
risk of forfeiture.

§6. Escrow of Shares. The Restricted Shares shall be held by the Company until
the earlier of the Lapse Date or the termination of Mr. Restrepo’s employment
with the Company. If the Restricted Shares are forfeited to the Company under
§2, above, then the Company shall cause the Restricted Shares to be transferred
to the Company. If the Restricted Shares are not forfeited to the Company, then
the Company shall release the restrictions from the Restricted Shares and
re-issue such Shares in accordance with the instructions, if any, of Mr.
Restrepo.

§7. Tax Consequences. Mr. Restrepo understands that he (and not the Company)
shall be responsible for his own federal, state, local or foreign tax liability
and any of his other tax consequences that may arise as a result of the
transactions contemplated by this Agreement, including without limitation filing
an election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “83(b) Election”), if he deems it to be appropriate. Mr. Restrepo shall
rely solely on the determinations of his tax advisors or his own determinations,
and not on any statements or representations by the Company or any of its
agents, with regard to all such tax matters. Mr. Restrepo shall notify the
Company in writing if Mr. Restrepo files the 83(b) Election with the Internal
Revenue Service within 30 days from the date of his execution of this Agreement.
The Company intends, in the event it does not receive from Mr. Restrepo evidence
of the 83(b) Election filing by Mr. Restrepo, to claim a tax deduction for any
amount which would be taxable to Mr. Restrepo in the absence of such an
election. If the Company is required to withhold or pay any taxes with respect
to the issuance or vesting of the Restricted Shares, Mr. Restrepo shall pay to
the Company the amount of such required withholding or payment promptly
following the Company’s request.

§8. Compliance with Securities Laws. No Restricted Shares shall be deliverable
under this Agreement or the Plan except in compliance with all applicable
federal and state securities laws and regulations. The Company may require Mr.
Restrepo (a) to represent and warrant to and agree with the Company in writing
that Mr. Restrepo is acquiring the Restricted Shares without a view to
distribution thereof, and (b) to make such additional representations,
warranties and agreements with respect to the investment intent of Mr. Restrepo
as the Company may reasonably request.

§9. Vesting. Notwithstanding the provisions of the Plan or this Agreement to the
contrary, if Mr. Restrepo’s employment with the Company terminates due to death,
disability, involuntary termination without cause or a change of control prior
to the Lapse Date, the Restricted Shares shall be fully vested; provided,
however, that the Restricted Shares shall not vest prior to the Lapse Date if
such death or disability results from a self-inflicted injury or event, while
sane or insane. For purposes of this Agreement, “disability” and involuntary
“termination without cause” shall be given the meanings provided in Article IV,
sections (A) and (E), respectively, of Mr. Restrepo’s Employment Agreement with
the Company and others dated March 1, 2009. Further, “change of control” shall
be given the meaning provided in Section 2(d) of Mr. Restrepo’s Executive
Agreement with the Company and others dated March 1, 2009.

[Remainder of page intentionally blank]

 

2



--------------------------------------------------------------------------------

The Restricted Shares shall be subject to such stop-transfer orders and other
restrictions as the Company may deem advisable under the rules, regulations, and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which the Company’s common shares are then listed, and any applicable
federal or state securities laws, and the Company may cause a notation to be put
on the Restricted Shares to make appropriate reference to such restrictions.

 

STATE AUTO FINANCIAL CORPORATION

By  

/s/    LORRAINE M. SIEGWORTH

 

Lorraine M. Siegworth, Vice President

(as authorized and approved by the Compensation Committee of the Board of
Directors)

Acceptance of Agreement

Mr. Restrepo hereby: (a) acknowledges receiving a copy of the Plan and
represents that Mr. Restrepo is familiar with all provisions of the Plan; and
(b) accepts this Agreement and the award of the Restricted Shares under this
Agreement subject to all terms, provisions, and restrictions of both the Plan
and this Agreement.

 

/s/    ROBERT P. RESTREPO, JR.

ROBERT P. RESTREPO, JR.

Dated as of: March 15, 2011

 

3